DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/01/2021 has been entered. Claims 1-23 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/23/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/202 was filed after the mailing date of the First Office Action on 11/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,8,12, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dong Liquan et al. (CN 106683091 A), hereinafter Liquan in view of Zhang (US PG-Pub. 20180350031 A1), and further in view of Chang Un Dong et al. (KR20150108556A), hereinafter Dong.
Regarding Claim 1, Liquan teaches: a method for determining a posture of a target object in an image (¶ [0010] the invention is a target classification and attitude detection method based on deep convolution neural network);
comprising: obtaining a training model parameter of a convolutional neural network of the target object (¶ [0012] The training method of the convolution neural network comprises the following steps: ¶ [0013] The number of batch training images S i, i = 1, ..., M, M represents the number of batch training images, and the input of the target image and the corresponding position are input, and the size of the training image is normalized; ¶ [0014] The image is divided into different sizes and different posture angle of the candidate window to calculate all the candidate window and the true value of the window overlap area ratio, by setting the positive and negative threshold, the candidate window is classified as positive and negative samples; ¶ [0015] N is selected from each image as a training sample, N represents the number of samples used in the batch random gradient, and the ratio of positive and negative samples is close to 1: 1. Each sample aj contains six parameters (training parameters) ( lj, yj, hj, wj, θj), j = 1, ..., N, lj represent the label of the sample, xj, yj represent the horizontal and vertical coordinates of the candidate window center in the image, hj, wj represents the candidate height and width of the window, θ j, indicates the angle at which the candidate window is tilted); 
obtaining a real-time image of the target object (¶ [0023] in the first step, enter the image to be detected (acquiring an image of the target), normalize the size of the image to the fixed input size of the network);
identifying at least one first image block from the real-time image, the at least one first image block being a local image of the real-time image (¶ [0023]… normalize the size of the image to the fixed input size of the network (identifying an image block); ¶ [0024] In the second step, for each candidate window (second image block, which is a local image), the target category, the position correction amount, the attitude angle and the score are calculated by the network; ¶ [0025] A third step of setting a target size (the size of a first image block) threshold and a fractional threshold to retain a number of candidate windows (number of second image blocks); ¶ [0026] In the fourth step, the candidate window with higher overlap rate and lower score is further removed by the maximal suppression method. ¶ [0027] in the fifth step, the target range is selected from the box in the image with a rectangular window with an attitude angle);
determining, according to  the training model parameter, a label image block matching the at least one first image block, the label image block being a local image of a standard image of the target object (¶ [0010] ….a method of labeling the target; ¶ [0022] wherein the labeling method of the target location comprises the following steps: ¶ [0023] In the first step, enter the image to be detected, normalize the size of the image to the fixed input size of the network (identifying an image block); ¶ [0024] In the second step, for each candidate window, the target category, the position correction amount, the attitude angle and the score are calculated the size of a first image block) threshold and a fractional threshold to retain a number of candidate windows (number of second image blocks); ¶ [0026] In the fourth step, the candidate window with higher overlap rate and lower score is further removed by the maximal suppression method (discarding the second image blocks with low matching probability). ¶ [0027] in the fifth step, the target range is selected from the box in the image with a rectangular window with an attitude angle (determining a label image block));
according to a weight and a second image block identified from a standard image that are included in the training model parameter (Liquan as applied above teaches in ¶ [0024] In the second step, for each candidate window (second image block), the target category, the position correction amount, the attitude angle and the score are calculated by the network; the candidate window is defined in ¶ [0014] “[d]ivide the image into candidate windows of different sizes and different pose angles, calculate the overlap area ratio of all the candidate windows and the true value window, and classify the candidate windows as positive and negative samples by setting a positive and negative threshold”, and a weight is introduced in ¶¶ [0014]-[0015]; ¶ [0015] discloses θ j, which is the angle at which the candidate window is tilted as one example of a weight.
In addition to the aforementioned, the Instant pending application discloses in ¶ [0051] “[i]n Step 2031, input the first image block into the convolutional neural network, and output, based on the weight, a probability that the first image block matches each second image block”; and in¶ [0052] “[t]he convolutional neural network can classify the first image block into different types. Each second image block represents a label of the type. The first image An output result is a probability that the first image block matches each second image block. A value of the probability represents a similarity between the first image block and the second image block”; and in ¶ [0053] “[i]n Step 2032, determine a second image block having a largest probability value as the label image block”. 
Amending claim 1, by making the determination process according to only a second image block, makes the process crude and almost inoperable. As the instant application discloses that the process matches each second block with a first block to determine a label block being a second block with the highest matching probability with the first image block. However, the process as amended in claim 1 is done according to only “a second image block”, and not based on plurality of second blocks.
Liquan does not explicitly teach: the training model parameter are obtained specifically from a server; 
and determining, by processing circuitry, the posture of the target object according to the at least one first image block and the determined label image block.
However, in a related art, Zhang teaches an image blurring method, including: obtaining an image to be processed and physical distance information corresponding to each pixel in the image; Zhang further teaches: the training model parameter are obtained specifically from a server (Fig. 2, ¶ [0021] The network interface of the server is configured to communicate with an external terminal through a network connection, such as receive an image blurring request sent by the terminal and return a blur parameter to the terminal. The server may be implemented by an independent server or a server cluster composed of multiple servers).
Also, in a related field, Dong teaches an apparatus for providing a display effect based on posture of object; Dong further teaches: determining, by processing circuitry of a terminal device, the posture of the target object according to the at least one first image block and the determined label image block (¶ [0045] In addition, the object identification unit 110 extracts the object identification information on the identified object from the storage unit, and checks the area information on the area occupied by the object in the input image, and object-related information including object identification information and area information May be provided to the posture determination unit 120; ¶[0046] Accordingly, the posture determination unit 120 identifies the object in the input image based on the identification information, extracts a reference image corresponding to the object from the storage unit 150, and extracts the object included in the input image based on the area information. You can check and compare objects and reference images).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Liquan to incorporate the teachings of Zhang by including: the training model parameter are obtained specifically from a server in order to obviate the need to have a powerful processor in the terminal;
and it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Liquan to incorporate the teachings of Dong by including: determining, by processing circuitry of a terminal device, the posture of the target object according to the at least one first image block and the determined label image block in order to optimize the harmony between the object and the 3D effect 
Regarding claim 8, Liquan teaches: A method for determining a posture of a target object in an image (¶ [0010] The invention is a target classification and attitude detection method based on deep convolution neural network); 
comprising: obtaining a standard image of the target object, and a plurality of distorted images of the target object (: ¶ [0013] the number of batch training images S i, i = 1, ..., M, M represents the number of batch training images, and the input of the target image and the corresponding position are input);
inputting the standard image and the plurality of distorted images into a convolutional neural network for training to obtain a training model parameter of the convolutional neural network (¶ [0014] The image is divided into different sizes and different posture angle of the candidate window (standard image and the plurality of distorted images) to calculate all the candidate window and the true value of the window overlap area ratio, by setting the positive and negative threshold, the candidate window is classified as positive and negative samples; ¶ [0015] N is selected from each image as a training sample, N represents the number of samples used in the batch random gradient (inputting the standard image and the plurality of distorted images into a convolutional neural network for training), and the ratio of positive and negative samples is close to 1: 1. Each sample aj contains six parameters (training parameters) ( lj, yj, hj, wj, θj), j = 1, ..., N, lj represent the label of the sample, xj, yj represent the horizontal and vertical coordinates of the candidate window center in the image, hj, wj represents the candidate The height and width of the window, θ j, indicates the angle at which the candidate window is tilted; ¶ [0021] The parameters of the network layer are adjusted by the reverse propagation method of batch random gradient descent, and the training is stopped when the number of iterations reaches the preset maximum value or the error of network output converges); 
obtain a real-time image of the target object (¶ [0023] in the first step, enter the image to be detected (acquiring an image of the target), normalize the size of the image to the fixed input size of the network); 
identifying at least one first image block from the real-time image, the at least one first image block being a local image of the real-time image (¶ [0023]… normalize the size of the image to the fixed input size of the network (identifying an image block); ¶ [0024] In the second step, for each candidate window ( second image block, which is a local image), the target category, the position correction amount, the attitude angle and the score are calculated by the network; ¶ [0025] A third step of setting a target size (the size of a first image block) threshold and a fractional threshold to retain a number of candidate windows (number of second image blocks); ¶ [0026] In the fourth step, the candidate window with higher overlap rate and lower score is further removed by the maximal suppression method. ¶ [0027] in the fifth step, the target range is selected from the box in the image with a rectangular window with an attitude angle);
determine, according to a weight and a second image block identified from the standard image that are included in the training model parameter, a label image block matching the at least one first image block, the label image block being a local image of a standard image of the target object (¶ [0010] ….a method of labeling the target; ¶ [0022] Wherein the labeling method of the target location comprises the following steps:¶ [0023] In the first step, enter the image to be detected, normalize the size of the image to the fixed input size of the network (identifying an image block); ¶ [0024] In the second step, for each candidate window--second image block, which is a local image in the training image (model parameter) as defined in ¶ [0014] “Divide the image into candidate windows of different sizes and different pose angles, calculate the overlap area ratio of all the candidate windows and the true value window, and classify the candidate windows as positive and negative samples by setting a positive and negative threshold”--, the target category, the position correction amount, the attitude angle and the score are calculated by the network (the overlap ratio is a weight, the positive and negative threshold are a weight); ¶ [0025] A third step of setting a target size (the size of a first image block) threshold and a fractional threshold to retain a number of candidate windows (number of second image blocks); ¶ [0026] In the fourth step, the candidate window with higher overlap rate and lower score is further removed by the maximal suppression method (discarding the second image blocks with low matching probability). ¶ [0027] in the fifth step, the target range is selected from the box in the image with a rectangular window with an attitude angle (determining a label image block); see claim 1 rejection regarding using only one second block in the process);
Liquan does not explicitly teach: sending, by processing circuitry 
and determine the posture of the target object according to the at least one first image block and the label image block.
However, in a related art, Zhang teaches: sending, by processing circuitry (Fig. 2, ¶ [0021] The network interface of the server is configured to communicate with an external terminal through a network connection, such as receive an image blurring request sent by the terminal and return a blur parameter to the terminal. The server may be implemented by an independent server or a server cluster composed of multiple servers).
Also, in a related field, Dong teaches: and determine the posture of the target object according to the at least one first image block and the label image block (¶ [0045] In addition, the object identification unit 110 extracts the object identification information on the identified object from the storage unit, and checks the area information on the area occupied by the object in the input image, and object-related information including object identification information and area information May be provided to the posture determination unit 120; ¶[0046] Accordingly, the posture determination unit 120 identifies the object in the input image based on the identification information, extracts a reference image corresponding to the object from the storage unit 150, and extracts the object included in the input image based on the area information. You can check and compare objects and reference images).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Liquan to incorporate the teachings of Zhang by including: sending, by processing circuitry of a server, the training model parameter to a terminal device, which causes the terminal device in order to obviate the need to have a powerful processor in the terminal;
and determine the posture of the target object according to the at least one first image block and the label image block  in order to optimize the harmony between the object and the 3D effect model by modifying the posture of the 3D effect model to suit the posture of the object included in the input image.
Regarding claim 12, Liquan teaches: an apparatus for determining a posture of a target object in an image (Fig. 1 shows the framework of a target classification apparatus);
	comprising: processing circuitry configured to (the limitations are similar to those of claim 1; therefore rejected in the same manner as applied above)
Under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. The recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 1962 C.D, 408 (1961). 
Regarding claim 19, Liquan teaches: an apparatus for determining a posture of a target object in an image (Fig. 1 shows the framework of a target classification apparatus);
comprising: processing circuitry configured to (the limitations are similar to those of claim 8; therefore rejected in the same manner as applied above)

Regarding claim 23, Liquan in view Zhang and further in view of Dong teaches: a non-transitory computer-readable storage medium, storing a program executable by a processor (Fig. 1 shows the framework of a target classification apparatus that necessarily has storage medium to execute a program);
to perform the method for determining the posture of the target object in the image according to claim 1 (as applied in claim 1 above).
Under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. The recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 1962 C.D, 408 (1961). 
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liquan (CN 106683091 A) in view of Zhang (US PG-Pub. 20180350031 A1), and Dong Han.
	Regarding Claim 7, Liquan in view of Zhang and Dong teaches: the method according to claim 1 (¶ [0010] the invention is a target classification and attitude detection method based on deep convolution neural network).
Liquan in view of Zhang and Dong does not explicitly teach: overlaying virtual content to the real-time image according to the posture; and displaying the virtual content with the real-time image.
However, in a related field, Han teaches a controlling the execution of applications in an electronic device; Han further teaches: adding virtual content to the real-time image according to the posture; and displaying the virtual content in the real-time image (¶ [0064] the sixth peripheral device 102-6 is a VR device that processes real images as virtual images, or adds virtual images to real images to then be displayed).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Liquan in view of Zhang and Dong to incorporate the teachings of Han by including: overlaying virtual content to the real-time image according to the posture; and displaying the virtual content with the real-time image in order to achieve one feature of an augmented reality system.
Regarding claim 18, Liquan in view of Zhang and Dong teaches: the apparatus according to claim 12 (Fig. 1 shows the framework of a target classification apparatus).
where the processing circuitry is further configured to overlaying virtual content to the real-time image according to the posture, and display the virtual content with the real-time image (the limitation is similar to that of claim 8; therefore rejected in same manner as applied above)
Under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. The recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 1962 C.D, 408 (1961). 
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liquan (CN 106683091 A) in view of Zhang (US PG-Pub. 20180350031 A1), and Dong (KR20150108556A), and further in view of Jong-Hyun Han et al. (US PG-Pub. 20080013836 A1), hereinafter Nakamura.
Regarding claim 9, Liquan in view of Zhang and Dong teaches the method of claim 1 as applied above;
Liquan in view of Zhang and Dong does not teach: randomly generating a plurality of affine transformation matrices; and performing an affine transformation on the standard image by using each of the plurality of affine transformation matrices to obtain each of the plurality of distorted images.
However, in a related field Dong teaches: randomly generating a plurality of affine transformation matrices; and performing an affine transformation on the standard image by using each of the plurality of affine transformation matrices to obtain each of the plurality of distorted images (¶ [0013] Finally, a model pose estimator 13 in the recognition determination unit 4 estimates affine transformation parameters from the spatial arrangement of the corresponding feature point pair group by least-squares estimation, under constraint that "the detected model involves image deformation due to affine transformation on the input image"; affine parameters are taught in ¶ [182]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Liquan in view of Zhang and Dong to incorporate the teachings of Nakamura by including: randomly generating a plurality of affine transformation matrices; and performing an affine transformation on the standard image by using each of the plurality of affine transformation matrices to obtain each of the plurality of distorted images in order to determine a model pose when the target image is distorted.
Regarding claim 20, the limitations are similar to those of claim 9; therefore rejected in the same manner as applied above.
Allowable Subject Matter
Claims 2-6, 10-11, 13-17, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is taught by Liquan (CN106683091A); Liquan teaches a target classification and attitude detection method based on depth convolution neural network. However, Liquan . 
Regarding claim 2, Liquan teaches: the method according to claim 1, wherein the identifying comprises: detecting a plurality of local features on the real-time image. However, the limitation: the one of the plurality of local features is not at an edge of the real-time image is not found in the prior art by the search done by the examiner, and the prior art does not suggest or require any modification, as claimed above. Therefore, claim 2 contains an allowable subject matter. 
Regarding claim 3, Liquan teaches: the method according to claim 1 and wherein the training model parameter includes a weight and a plurality of second image blocks that is identified from the standard image, each of the plurality of second image blocks being a local image of the standard image. However, the determining the posture comprises: inputting the at least one first image block into the convolutional neural network, and outputting, based on the weight, a plurality of probabilities that the at least one first image block matches each of the plurality of second image blocks; determining a number of probabilities of the plurality of probabilities that are greater than a probability threshold; determining the at least one first image block to be a target image block based on a determination that the number of probabilities exceeds a preset number; and determining the posture of the target object according to the target image block and the label image block 
Regarding claim 4, the claim is dependent from claim 3 and contains an allowable subject matter for the same reason.
Regarding claim 5, Liquan teaches: the method according to claim 1. However, the limitation: the matrix estimated value being an argument of inverse transformation corresponding to the affine transformation matrix is not found in the prior art by the search done by the examiner, and the prior art does not suggest or require any modification, as claimed above. Therefore, claim 5 contains an allowable subject matter.
Regarding claim 6, the claim is dependent from claim 5 and contains an allowable subject matter for the same reason.
Regarding claim 10, Liquan teaches: the method according to claim 8, wherein the convolutional neural network includes a plurality of convolutional layers, and the method further comprises: identifying at least one second image block from the standard image, the at least one second image block being a local image of the standard image. However, the limitation: determining a number of the plurality of convolutional layers in the convolutional neural network according to a number of the at least one second image block and a preset correspondence between the number of the at least one second image block and the number of plurality of convolutional layers is not found in the prior art by the search done by the examiner, and the prior art does not suggest or require any modification, as claimed above. Therefore, claim 10 contains an allowable subject matter.
Regarding claim 11, Liquan teaches: the method according to claim 8, wherein the inputting comprises: identifying at least one second image block from the standard image, the at least one second image block being a local image of the standard image; identifying at least one third image block from the plurality of distorted images, the at least one third image block being a local image of one of the plurality of distorted images. However, the limitation: obtaining a weight by using the at least one third image block as an input sample and using the at least one second image block as an ideal output sample during training of the convolutional neural network is not found in the prior art by the search done by the examiner, and the prior art does not suggest or require any modification, as claimed above. Therefore, claim 11 contains an allowable subject matter.
Regarding claim 13, Liquan teaches: the apparatus according to claim 12. However, the limitation: (ii) the one of the plurality of local features is not at an edge of the real-time image is not found in the prior art by the search done by the examiner, and the prior art does not suggest or require any modification, as claimed above. Therefore, claim 13 contains an allowable subject matter.
Regarding claim 14, Liquan teaches: the apparatus according to claim 12. However, the limitation: and the processing circuitry is further configured to input the at least one first image block into the convolutional neural network, and outputting, based on the weight, a plurality of probabilities that the at least one first image block matches each of the plurality of second image blocks, determine a number of probabilities of the plurality of probabilities that are greater than a probability threshold, determine the at least one first image block to be a target image block based on a determination that the number of probabilities exceeds a preset number 
Regarding claim 15, the claim is dependent from claim 14 and contains an allowable subject matter for the same reason.
Regarding claim 16, Liquan teaches: the apparatus according to claim 12. However, the limitation: the matrix estimated value being an argument of inverse transformation corresponding to the affine transformation matrix is not found in the prior art by the search done by the examiner, and the prior art does not suggest or require any modification, as claimed above. Therefore, claim 16 contains an allowable subject matter.
Regarding claim 17, the claim is dependent from claim 16 and contains an allowable subject matter for the same reason.
Regarding claim 21, Liquan teaches: the apparatus according to claim 19. However, the limitation: determine a number of the plurality of convolutional layers in the convolutional neural network according to a number of the at least one second image block and a preset correspondence between the number of the at least one second image block and the number of plurality of convolutional layers is not found in the prior art by the search done by the examiner, and the prior art does not suggest or require any modification, as claimed above. Therefore, claim 21 contains an allowable subject matter.
Regarding claim 22, Liquan teaches: the apparatus according to claim 19. However, the limitation: obtain a weight by using the at least one third image block as an input sample and using the at least one second image block as an ideal output sample during training of the convolutional neural network is not found in the prior art by the search done by the examiner, and the prior art does not suggest or require any modification, as claimed above. Therefore, claim 22 contains an allowable subject matter.
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, even though claim 3 was indicated as having an allowable subject matter in the office action dated 11/23/2020. The partial addition of claim 3 into claim 1 does not overcome the rejection based on the teachings of Liquan as applied above. Adding the limitation “according to a weight and a second image block identified from a standard image that are included in the training model parameter” is merely defining the model parameter which is discussed by Liquan in ¶¶ [0012]-[0021].  
Regarding claims 9 and 20, the claims are now rejected as applied above in light of the IDS submitted on 12/21/2020. (MPEP: 706.07(a) Final Rejection, When Proper on Second Action: “Under present practice, second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu Li et al. (PG-Pub. US 20140185941) teaches image matching during processing of visual search requests and, more specifically, to improving feature selection accuracy during processing of a visual search request. Also, Li teaches randomly generating generates random affine transform and creating an image based on the transform.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665